Case 2:18-cv-07480-JAK-MRW Document 218-5 Filed 12/20/19 Page 1 of 3 Page ID
                                 #:6159



  1
      Mark T. Drooks – State Bar No. 123561
  2      mdrooks@birdmarella.com
      Paul S. Chan – State Bar No. 183406
  3      pchan@birdmarella.com
      Gopi K. Panchapakesan – State Bar No. 279586
  4      gpanchapakesan@birdmarella.com
      Jonathan M. Jackson – State Bar No. 257554
  5      jjackson@birdmarella.com
      BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
  6   DROOKS, LINCENBERG & RHOW, P.C.
      1875 Century Park East, 23rd Floor
  7   Los Angeles, California 90067-2561
      Telephone: (310) 201-2100
  8   Facsimile: (310) 201-2110
  9 Attorneys for Defendant Herbalife
    International of America, Inc.
 10
 11                              UNITED STATES DISTRICT COURT
 12               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 13
 14 MICHAEL LAVIGNE, et al.,                           CASE NO. 2:18-cv-07480-JAK (MRWx)
 15                     Plaintiffs,                    DECLARATION OF JORGE DE LA
                                                       CONCEPCIÓN IN SUPPORT OF
 16               vs.                                  HERBALIFE’S OPPOSITION TO
                                                       PLAINTIFFS’ MOTION FOR CLASS
 17 HERBALIFE LTD., et al.,                            CERTIFICATION
 18                     Defendants.                    Date: February 10, 2020
                                                       Time: 8:30 A.M.
 19                                                    Crtrm.: 10B
 20                                                    Assigned to Hon. John A. Kronstadt
 21
 22
 23
 24
 25
 26
 27
 28
      3623299.1
                                      DECLARATION OF JORGE DE LA CONCEPCIÓN
Case 2:18-cv-07480-JAK-MRW Document 218-5 Filed 12/20/19 Page 2 of 3 Page ID
                                 #:6160



  1                      DECLARATION OF JORGE DE LA CONCEPCIÓN
  2               I, Jorge de la Concepción, declare as follows:
  3               1.    I have personal knowledge of the facts set forth herein, which are
  4 known by me to be true and correct, and if called as a witness, I could and would
  5 competently testify thereto.
  6               2.    I have worked as an Herbalife distributor since 2012, based in and
  7 around Miami, Florida. I have always had an independent contractor relationship
  8 with the company, and have never been an Herbalife employee.
  9               3.    During my time as an Herbalife distributor, I have been involved in
 10 planning and organizing, and have personally attended, dozens of “independent,”
 11 distributor-led Herbalife events, such as Success Training Seminars (STSs), in and
 12 around the Miami area. These independent events are planned and organized by an
 13 organizing committee consisting of local Miami-area Herbalife distributors, not by
 14 Herbalife corporate. The local distributor planning committee—not Herbalife
 15 corporate—sets the location, timing, and pricing of the STSs; pays for all expenses
 16 related to the STSs; selects the speakers for the STSs; and takes primary
 17 responsibility for the marketing and advertising for the STSs. Herbalife's role with
 18 STSs is generally limited to providing product and some Herbalife banners or other
 19 branded material to be displayed at the STSs
 20               4.    Herbalife corporate does not prescribe or dictate the content of the
 21 STSs. The STSs I have planned and organized have not utilized any pre-prescribed
 22 meeting agenda or script published by Herbalife corporate, nor am I aware of any
 23 requirement that STSs must follow any company agenda or script. When I have
 24 spoken at STS events, I have not followed any script from Herbalife. Speaker
 25 presentations at STSs are not submitted to Herbalife for review in advance. Rather,
 26 decisions about the content of speaker and training sessions at the STSs are made by
 27 the local distributor planning committee.
 28               5.    Although the STSs generally attempt to educate attendees about the
      3623299.1
                                                     2
                                  DECLARATION OF JORGE DE LA CONCEPCIÓN
Case 2:18-cv-07480-JAK-MRW Document 218-5 Filed 12/20/19 Page 3 of 3 Page ID
                                 #:6161



  1 Herbalife business opportunity and provide training and advice about how to pursue
  2 that opportunity, each STS is different in terms of the specific speakers, the
  3 individuals who may choose to give testimonials, and the specific training and other
  4 content communicated to attendees. When I speak at STSs, I do not give the same
  5 scripted speech each time; my presentations have varied based upon the audience,
  6 and the subject areas in which we seek to provide training.
  7               6.    As an Herbalife distributor, I am aware that I, like all Herbalife
  8 distributors, am obligated to follow the code of conduct and other rules set forth in
  9 the Herbalife Sales & Marketing Plan. I understand generally that these rules
 10 prohibit the making of any misrepresentations or misleading statements about the
 11 Herbalife business opportunity, and that they prohibit distributors from using certain
 12 types of business methods in pursuing the opportunity. I also understand that the
 13 rules notify distributors that success within Herbalife is not guaranteed. In my
 14 experience, Herbalife has always been serious about requiring compliance with
 15 these rules and this code of conduct, and expects distributors to act ethically and
 16 follow the rules in pursuing the Herbalife business opportunity.
 17               I declare under penalty of perjury under the laws of the United States of
 18 America that the foregoing is true and correct.
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      3623299.1
                                                      3
                                  DECLARATION OF JORGE DE LA CONCEPCIÓN
